17‐3924 
     Lovell v. Consolidated Edison Company 
      
                         UNITED STATES COURT OF APPEALS 
                             FOR THE SECOND CIRCUIT 
                                                     
                                     SUMMARY ORDER 
                                                     
RULINGS  BY  SUMMARY  ORDER  DO  NOT  HAVE  PRECEDENTIAL  EFFECT.    CITATION  TO  A  SUMMARY 
ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF 
APPELLATE  PROCEDURE  32.1  AND  THIS  COURT=S  LOCAL  RULE  32.1.1.    WHEN  CITING  A  SUMMARY 
ORDER  IN  A  DOCUMENT  FILED  WITH  THIS  COURT,  A  PARTY  MUST  CITE  EITHER  THE  FEDERAL 
APPENDIX  OR  AN  ELECTRONIC  DATABASE  (WITH  THE  NOTATION  ASUMMARY  ORDER@).    A  PARTY 
CITING  TO  A  SUMMARY  ORDER  MUST  SERVE  A  COPY  OF  IT  ON  ANY  PARTY  NOT  REPRESENTED  BY 
COUNSEL.   
      
                At a stated term of the United States Court of Appeals for the 
     Second Circuit, held at the Thurgood Marshall United States Courthouse, 40 
     Foley Square, in the City of New York, on the 22nd day of March, two thousand 
     nineteen. 
      
     PRESENT:   
                DENNIS JACOBS, 
                GERARD E. LYNCH, 
                        Circuit Judges, 
                JANET C. HALL,* 
                        District Judge.                           
     _____________________________________ 
     Marvin Lovell, 
      
                        Plaintiff‐Appellant, 
                v.                                               17‐3924 
                                                             
     Consolidated Edison Company of 


     *  Judge Janet C. Hall, United States District Court for the District of Connecticut, sitting 
     by designation. 
      
      
New York, Inc.,   
                      Defendant‐Appellee. 
_____________________________________ 
 
FOR PLAINTIFF‐APPELLANT:                        Marvin Lovell, pro se, Baldwin, NY. 
 
FOR DEFENDANT‐APPELLEE:                         PAUL LIMMIATIS, Consolidated 
                                                Edison Company of New York, Inc., 
                                                Law Department, New York, NY. 
 
       Appeal from a judgment of the United States District Court for the Eastern 
District of New York (Amon, J.). 
        
       UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, 
ADJUDGED, AND DECREED that the judgment of the district court is 
AFFIRMED. 
        
       Marvin Lovell, pro se, brings this suit against Consolidated Edison 
Company of New York, Inc. (“Con Ed”) for violations of the New York State 
Human Rights Law (“NYSHRL”), the New York City Human Rights Law 
(“NYCHRL”), and the Uniformed Services Employment and Reemployment 
Rights Act (“USERRA”).    Prior to this suit, Lovell filed a complaint under the 
NYCHRL and NYSHRL with the State Division of Human Rights (“SDHR”).   
After the SDHR found no probable cause to believe that Con Ed had engaged in 
discriminatory practices, Lovell brought an NYCHRL and NYSHRL action in 
state court.    The state court dismissed the action on the grounds that (1) it was 
barred by election‐of‐remedies principles because Lovell had filed a claim with 
the SDHR and (2) it failed to state a cause of action under New York Civil Practice 
Law and Rules § 3211.    Lovell then filed his complaint in this matter.    The 
district court initially held that Lovell failed to state a claim, but allowed him to 
amend his complaint.    It then denied in part Con Ed’s motion to dismiss the 
amended complaint, allowing the USERRA claim to proceed.    Con Ed moved for 
reconsideration, and the district court granted that motion and dismissed the 
complaint, reasoning that the USERRA claim arose out of the same series of 

                                         2 
 
events that formed the basis of the state supreme court action and was thus 
precluded.    We assume the parties’ familiarity with the underlying facts, the 
procedural history, and the issues on appeal.     
 
        This Court reviews the dismissal of Lovell’s claims de novo, and we may 
affirm on any basis supported by the record.    Coulter v. Morgan Stanley & Co. Inc., 
753 F.3d 361, 366 (2d Cir. 2014).     
         
        A panel of this Court dismissed all of Lovell’s claims except the USERRA 
discrimination claim and ordered the parties to brief two issues on appeal: (1) 
whether the dismissal of the original state action was on the merits for purposes 
of res judicata; and (2) whether Lovell’s USERRA claim could have been raised in 
state court.    Lovell did not brief either issue and has thus forfeited them on 
appeal.    See LoSacco v. City of Middletown, 71 F.3d 88, 92–93 (2d Cir. 1995) 
(observing that, even in the case of a pro se appellant, this Court “need not 
manufacture claims of error”); Norton v. Sam’s Club, 145 F.3d 114, 117 (2d Cir. 
1998) (“Issues not sufficiently argued in the briefs are considered waived and 
normally will not be addressed on appeal.”).    Lovell failed to brief the above 
questions notwithstanding that a motions panel of this court ordered him to do 
so, and that would be sufficient grounds for affirmance.    However, since the 
issues he was ordered to brief are technical legal questions, we have discretion to 
overlook the failure.     
 
        As to USERRA, Lovell failed to plead facts sufficient to confer standing.   
“Article III, Section 2 of the Constitution limits the [subject matter] jurisdiction of 
the federal courts to the resolution of ‘cases’ and ‘controversies.’”    Mahon v. Ticor 
Title Ins. Co., 683 F.3d 59, 62 (2d Cir. 2012) (citation and internal quotation marks 
omitted).    To establish standing to sue in an Article III court, a plaintiff must 
show (i) injury‐in‐fact, (ii) causation, and (iii) redressability.    See Lujan v. 
Defenders of Wildlife, 504 U.S. 555, 560–61 (1992).    Redressability requires that it 
“be likely, as opposed to merely speculative, that [Lovell’s] injury will be 
redressed by a favorable decision.”    Id. at 561 (internal quotation marks omitted).   
“Because the standing issue goes to this Court’s subject matter jurisdiction, it can 

 
                                          3 
     
be raised sua sponte.”    Cent. States Se. & Sw. Areas Health & Welfare Fund v. Merck‐
Medco Managed Care, L.L.C., 433 F.3d 181, 198 (2d Cir. 2005).     
        
       Lovell lacks standing because he has not alleged an injury that is 
redressable by USERRA.    USERRA provides for three types of remedies: (1) 
injunctive relief requiring compliance with USERRA; (2) lost wages and benefits; 
and (3) for willful violations, liquidated damages doubling the lost wages and 
benefits.    38 U.S.C. § 4323(d).    The statute also empowers courts to use their 
“full equity powers” to vindicate rights protected by the statute.    Id. § 4323(e).   
Lovell claims that his supervisors “ostracized [him] by stating verbally that he 
(Mr. Lovell) was in the military and would task (him) with more work than other 
supervisors in the same role.”    Appellant’s App’x 35.    Lovell has not alleged 
lost wages or benefits attributable to Con Ed’s discriminatory treatment.    Lovell 
no longer works at Con Ed, so any injury from his ostracism or disparate work 
assignments is not redressable by an injunction or the court’s equity powers.   
Lovell has not stated a claim for constructive termination because he has not 
plausibly alleged that his working conditions were “so difficult or unpleasant that 
a reasonable person in [his] shoes would have felt compelled to resign.”   
Serricchio v. Wachovia Sec. LLC, 658 F.3d 169, 185 (2d Cir. 2011).    Accordingly, 
neither front pay nor reinstatement are available.    See Banks v. Travelers Cos., 180 
F.3d 358, 365 (2d Cir. 1999) (“Because front pay and reinstatement are forward‐
looking remedies, they are inappropriate where the employment term would 
already have ended by the time of judgment.”). 
 
       We have considered all of Lovell’s remaining arguments and find them to 
be without merit.    For the foregoing reasons, the judgment of the district court is 
AFFIRMED.     
 
                                           FOR THE COURT:   
                                           Catherine O’Hagan Wolfe, Clerk of Court 




 
                                          4